ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-082, concluding that MERION BAR-NADAV of HACKENSACK, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of three months for violating RPC 1.4(a) (failure to communicate with client), RPC 1.16(a)(3) (failure to withdraw from representation upon being discharged by the client), RPC 8.1(a) (false statement of material fact or law to a tribunal), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent be required to successfully complete twelve hours of professional responsibility courses offered by the Institute for Continuing Legal Education, approved by the Office of Attorney Ethics; and good cause appearing;
It is ORDERED that MERION BAR-NADAV is suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 28, 2002; and it is further
ORDERED that prior to any application for reinstatement being submitted to the Court, respondent shall successfully complete twelve hours of professional responsibility courses approved by the Office of Attorney Ethics, offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*538ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.